


Exhibit 10.14


AMENDMENTS TO THE
SCANA CORPORATION EXECUTIVE BENEFIT PLAN


Pursuant to the authority granted to the officers of SCANA Corporation by a
Resolution of the Board of Directors of SCANA Corporation adopted on November 1,
2006, the following amendments shall be included in the working copy of the
SCANA Corporation Executive Benefit Plan (the “Plan”) as follows effective
November 1, 2006 (with new language bolded and underlined, deletions
struck-through):



1.  
Section 4.3 is amended to read as follows:



4.3 Gross-Up Payments. In addition to the benefits described in Section 4.2
payable to each Participant or his Beneficiary (referred to as each
Participant’s “Compensation Benefit”), upon a Change in Control, the Corporation
shall pay to the Participant an amount (the “Gross-Up Payment”) such that the
net amount retained by each Participant after deduction of any excise tax
imposed by Section 4999 of the Code (or any similar tax that may hereafter be
imposed) on the Compensation Benefit, the Participant’s benefit payable under in
connection with which the Committee determines that a payment or distribution by
the Corporation to or for the benefit of a Participant



 
(a)
Paid or payable pursuant to the terms of this Plan; or



(b) Paid or payable pursuant to the terms of the Performance Share Award portion
of the SCANA Corporation Long-Term Equity Compensation Plan (or any predecessor
plan thereto); or  payable in connection with the Change in Control (the
“Performance Share Benefit”), and the Gross-Up Payment (the “Excise Tax”) and
any federal, state, and local income tax and Excise Tax upon the Participant’s
Compensation Benefit, the Performance Share Benefit, and the Gross-Up Payment
provided for by this Section 4.3 shall be equal to the sum of (i) the value of
the Compensation Benefit otherwise payable hereunder and (ii) the value of the
Performance Share Benefits paid to the Participant under the Long-Term Equity
Compensation Plan (or any predecessor plan thereto) on account of the change in
control provisions of that plan (or its predecessor).


(c) Paid or payable under any other compensation plan or arrangement


(“Gross-Up Eligible Payments”) would be subject to the excise tax imposed by
Section 4999 of the Code (or any other similar tax that may hereafter be
imposed) on such benefits (the “Excise Tax”), the Corporation shall pay to the
Participant an additional payment (the “Excise Tax Gross-Up Payment”) to
compensate such Participant for any Excise Tax due and owing by the Participant
with respect to the Gross-Up Eligible Payments. The Excise Tax Gross-Up Payment
shall equal (i) the amount of such Excise Taxes on Gross-Up Eligible Payments
plus (ii) a payment to compensate such Participant for the federal (and to the
degree applicable, state and local) income taxes, federal Medicare taxes and
additional Excise Taxes attributable to the amount of such additional payment,
calculated in accordance with Section 4.4. The amount of the Excise Tax Gross-Up
Payment payable by the Corporation with respect to the amounts described in
Section 4.3(c) shall be offset by any gross-up payment made by the Corporation
with respect to the amounts referred to in Section 4.3(c) pursuant to the
provisions of any other plan or arrangement. For all purposes of this Section
4.3, 4.4, and 4.6, the calculations and determinations made shall be made
periodically prior to a Change in Control and only by the Committee as
constituted from time to time prior to a Change in Control. On and after a
Change in Control, the Committee shall have no power or authority to modify the
calculations previously made prior to the Change in Control.



2.  
Section 4.4 is amended to read as follows:



4.4 Tax Computation. For purposes of determining whether a payment or
distribution is a Gross-Up Eligible Payment and the amount of the Excise Tax and
the Excise Tax Gross-Up Payment referred to in Section 4.3, the Committee shall
act reasonably and apply a whether any of a Participant’s Compensation Benefit
or Performance Share Benefit (as defined in Section 4.3) will be subject to the
Excise Tax, and the amounts of such Excise Tax: (i) there shall be taken into
account all other payments or benefits received or to be received by a
Participant in connection with a Change in Control of the Corporation (whether
pursuant to the terms of this Plan or any other plan, arrangement, or agreement
with the Corporation, any person whose actions result in a Change in Control of
the Corporation or any person affiliated with the Corporation or such person);
and (ii) the amount of any Gross-Up Payment payable with respect to any
Participant (or his Beneficiary) by reason of such payment shall be determined
in accordance with a customary “gross-up formula,” as determined by the
Committee in its sole discretion.



3.  
Section 4.6 is amended to read as follows:



4.6 No Subsequent Recalculation of Plan Liability. The Excise Tax Gross-Up
Payments described in Sections 4.3 and 4.4 are intended and hereby deemed to be
a reasonably accurate calculation of each Participant’s actual income tax and
Excise Tax liability under the circumstances (or such tax liability of his
Beneficiary), the payment of which is to be made by the Corporation or any
“rabbi trust” established by the Corporation for such purposes. All such
calculations of tax liability shall not be subject to subsequent recalculation
or adjustment in either an underpayment or overpayment context with respect to
the actual tax liability of the Participant (or his Beneficiary) ultimately
determined as owed.


 
IN WITNESS WHEREOF, the Company has caused this SCANA Corporation Executive
Benefit Plan to be amended by its duly authorized officer to be effective as of
November 1, 2006.


 
SCANA Corporation     
 


By: /s/William B. Timmerman  
William B. Timmerman




Title: Chairman, President and Chief Executive Officer




ATTEST:


/s/Lynn M. Williams  
Secretary 

